 
Contract of Guarantee
 
Contract No.: [     ]
 
Guarantor (Party A): Xu Ke Cheng
 
Domicile: Changxing           Zip Code: 313100
 
Identification Number: 330522196208244514
 
Tel.:
[05726320688]                                                                                 
 Facsimile: [05726011036]
 
Lender (Party B): CITIC Trust Co., Ltd.
 
Domicile: 13/F Jingcheng Plaza Xinyuan South Road 6, Chaoyang Dist.,
Beijing   Zip Code: 100004
 
Legal Representative: JU Weimin
 
Opening Financial Institution: [Zhejiang Branch, Bank of China]
 
Bank Account No.: [800139424008027001]
 
Tel.:
[010-84861065]                                                                                  Facsimile:
[010-84861856]
 
In order to ensure the performance of the Trust Loan Contract entered into by
and between [Changxing Chisen Electric Co., Ltd.] (hereinafter “Borrower”) and
Party B with the number [P2009M17ZJZH00012F14-0081-1,
P2009M17ZJZH00012F14-0081-2] (hereinafter the “Master Contract”) and guarantee
the fulfillment of the Lender’s right of Party B, Party A is willing to provide
guarantee for the debts of Borrower under the Master Contract. Party A and Party
B hereby agree as follows through negotiations for mutual compliance.
 
Article 1 Basics of the Principal Lender’s Rights
 
The guaranteed lender right are all the lender right in Trust Loan Contract
number [P2009M17ZJZH00012F14-0081-1, P2009M17ZJZH00012F14-0081-2]
 
Article 2 Scope of Guarantee
 
The scope of guarantee herein is [all the debts under the Master Contract,
including, but not limited to, all the principal, the interest (including the
compound interest and penalty interest), liquidated damage, damages, other
amount that Borrower shall pay to Party B (including, but not limited to, the
related handling charge, communication fee, miscellaneous fees, etc.), the fees
incurred to Party B arising from the fulfillment of the Lender’s right and
guarantee right (including, but not limited to, litigation fees, arbitration
fees, fees for preservation of properties, travelling expenses, enforcement
fees, appraisal fees, auction fees, public notarization fees, service fees,
public announcement fees and attorney’s fees).
 
Article3 Modes of Guarantee
 
The guarantee provided by Party A hereunder shall be a guarantee with the joint
and several liabilities.
 
Article 4 Term of Guarantee
 
The Term of Guarantee hereunder shall be two years as from the effectiveness
date of this Contract until the expiration date of the term for fulfilling the
debt under the Master Contract. Where the term of the debt is extended, subject
to the consent of Guarantor, the Term of Guarantee shall last for the two years
as from the expiration date of the term for fulfilling the debt as stipulated in
the extension agreement. Provided that Party B announces to advance the maturity
of the debt pursuant to the Master Contract, the Term of Guarantee shall last
for the two years as from the date of the earlier maturity of the debt announced
by Party B. In the event that the debt under the Master Contract is fulfilled on
installments, then with respect to each debt, the Term of Guarantee shall be two
years as from the expiration date of the term for fulfilling the last debt.

 
 

--------------------------------------------------------------------------------

 
 
Article 5 Independence of the Guarantee Contract
 
The validity of this Contract is independent from the Master Contract. Failure
of the Master Contract to be established or effective or invalidity, partial
invalidity or revocation or rescission thereof shall not affect the
effectiveness of this Contract. If the Master Contract is determined as not
established or effective, invalid or partially invalid, or revoked or rescinded,
Party A shall be jointly and severally liable for the debts arising from
Borrower returning the property or compensating the losses.
 
Provided that any clause hereof or part of the contents thereof becomes or will
become invalid, such invalid clause or part shall not affect the validity of
this Contract, other clauses hereof or other contents of this clause.
 
Article 6 Change of the Master Contract
 
6.1 If Party B and the Borrower agree to modify the clauses of the Master
Contract (including but not limited to the change to the currency of repayment,
repayment method, loan bank account number, repayment bank account number, plan
of using the loan, date of commencing the interest, date of ending the interest,
change to the starting date and the ending date of the debt fulfillment term
without extending the term for fulfilling the debt), Party A agrees to hold a
joint and several liability for the changed debt under the Master Contract,
without separate consent of Party A.
 
Notwithstanding the foregoing, without the prior consent of Party A, where Party
B and Borrower agree to extend the term for fulfilling the debt or increase the
principal of the Lender’s right, Party A shall only be jointly and severally
liable, pursuant to this Contract, for the debt under the Master Contract that
has not been changed.
 
6.2 The guarantee liabilities of Party A shall not be mitigated or exempted due
to any one of the following events:
 
(1)  Restructuring, consolidation, merger, division, increase or decrease of the
registered capital, joint venture, joint operation, change of the name of Party
B or Borrower;
 
(2)  Party B entrusts a third party to fulfill its obligations under the Master
Contract.
 
6.3 Where the transfer of Lender’s rights or debts under the Master Contract is
ineffective, invalid, revoked or rescinded, Party A shall still undertake a
joint and several guarantee liability to Party B as specified herein.
 
6.4 Where Party A fully transfers the debts under the Master Contract to a third
party, it shall inform Party A in writing immediately when the Lender’s right
transfer contract is entered into.
 
Article 7 Responsibility of Guarantee
 
7.1 If the debts under the Master Contract matures or Party B announces the
debts to be mature in advance pursuant to the provisions of the Master Contract
or the law, where Borrower fails to fully repay the debts on time or Borrower
violates other provisions of the Master Contract, Party A shall immediately
undertake the guarantee liability within the Scope of Guarantee.
 
7.2 No matter whether Party B has other guarantee for the debts under the Master
Contract (including but not limited to such guarantee modes: guarantee,
mortgage, pledge, letter of guarantee or standby letter of credit), no matter
when it is established, whether it is valid, whether Party B files a claim
against other guarantors, whether a third party agrees to undertake the whole or
partial debts under the Master Contract, or whether other guarantee is provided
by Borrower itself, the guarantee liability of Party A hereunder shall not be
mitigated or exempted, Party B may directly require Party A to undertake the
guarantee liability within its scope of guarantee as stipulated herein and Party
A shall not raise any objection.
 
7.3 In the event that Party A only provides the guarantee for the partial debt
under the Master Contract, Party A agrees that, even if the debt under the
Master Contract is partially discharged due to the settlement of Borrower, Party
B’s fulfillment of other guarantee right or for any other reason, Party A shall
still undertake the guarantee liability for the debt that is not discharged
within the scope of the guarantee pursuant to this Contract.

 
 

--------------------------------------------------------------------------------

 
 
7.4 Provided that Party A only provides the guarantee for the partial debt under
the Master Contract, and the debt under the Master Contract fails to be fully
settled after Party A undertakes the guarantee liability, Party A undertakes
that, its claims to the right of subrogation or the right to seek compensation
(including the advance exercise) against other borrower or guarantor shall not
cause any harm to the interest of Party B and agrees that the settlement of the
debts under the Master Contract is superior to the fulfillment of Party A’s
right of subrogation or the right to seek compensation.
 
To be more specific, prior to the full settlement of Party B’s Lender’s rights:
 
(1) Party A agrees not to claim for the right of subrogation or the right to
seek compensation against other borrower or guarantor; if for any reason
whatsoever, Party A fulfils the above rights, the amount it obtains shall be
first used to settle the outstanding Lender’s right of Party B;
 
(2) Provided that the debts under the Master Contract has a security for things,
Party A agrees not to file any claim for the security thing or the amount
obtained from the disposal thereof, which shall be first used to settle the
outstanding Lender’s right of Party B;
 
(3) Provided that Borrower or other guarantor provides counter-guarantee for
Party A, the amount that Party A obtains based on the above counter-guarantee
shall be first used to settle the outstanding Lender’s right of Party B.
 
7.5 Party A has been fully aware of the interest rate risks. Provided that Party
B adjusts the interest rate level, the method of calculating or settling the
interests pursuant to the provisions of the Master Contract or the change to the
interest policy of the State, which results in the increase of the interest,
penalty interest or compound interest that Borrower shall repay, Party A shall
be jointly and severally liable for the increased part.
 
Article 8 Other Obligations of Party A
 
8.1 Party A shall supervise the use of the loan by Borrower (including the
purposes), and accept the supervision of Party B on the capital, property and
operation status of Party A, provide such information, documents and materials
as the financial statements according to the request of Party B and ensure its
accuracy, authenticity, integrity and validity thereof. Without the written
consent of Party B, Party A shall not provide guarantee for a third party that
is beyond its capacity;
 
8.2 The occurrence of change of nationality, change of address, change of
marriage situation, suffer major diseases, suffer administrative or criminal
penalties, involve in significant civil law disputes, financial deterioration,
unable to perform the normal duties, or losing or probably losing the guarantee
capacity for any reason, Party A shall immediately inform Party B in writing and
carry out the undertaking, transfer or commitment of the guarantee liability
hereunder or provide a new guarantee for the performance of the Master Contract
to be acknowledged by Party B.
 
8.3 Party A should provide legal document that can prove its identity to party
B. If there is any change for those documents, it should provide written
notification and changed documents to party B after the change.
 
8.4 For the company which party A act as a holding share holder or actual
controller; when having merge, discrete, change of share holding, change of
capital, joint venture or co-operate certain situation; party A should notify
party B in time.
 
8.5 Within the term of this Contract, in the event that Party A provides any
other form of guarantee for a third party, it shall not damage the interest of
Party B; without the written consent of Party B, Party A shall not provided a
guarantee to a third party beyond its capacity.
 
Article 9 Representation and Warranty of Party A
 
Party A makes the following representation and warranty to Party B:
 
9.1. Guarantor has the full civil legal capacity and civil conduct capacity;
Party A fulfil to sign and carry out  the obligation under legal, administration
rules and regulation.
 
9.2 Party A acknowledges that it is fully aware of the status of Borrower’s
assets, debts, operation, credit and credibility.

 
 

--------------------------------------------------------------------------------

 
 
9.3. Any and all the documents and materials provided by Guarantor A to Lender
are accurate, authentic, complete and valid;
 
9.4 Apart from the circumstances disclosed to Party B in writing, Party A fails
to conceal any event, already happened or bound to happen, that may result in
the obvious deterioration or loss of the guarantee capacity.
 
9.5 No matter whether Party A has already or will enter into a counter-guarantee
agreement or an agreement alike with the Borrower under the Master Contract or
other guarantee, such agreement will not damage, by law or in fact, any right
and interest of Party B under this Contract.
 
9.6 Party A agrees Party B to inquire about the credit status of Party A in the
credit database established under the approval of the People’s Bank of China or
credit competent authority or inquire the related entity or department and
agrees Party B to provide Party A’s information to the credit database
established under the approval of the People’s Bank of China or credit competent
authority. Party A further agrees that Party B may reasonably use or disclose
Party A’s information as required for the business needs.
 
9.7 With respect to the defaults of Party A, Party B shall be entitled to notify
the related department or entity and to make public announcements for collection
through the news media.
 
9.8 Party A has fully understood and agreed to all the clauses of the Master
Contract and is voluntarily willing to provide the guarantee for the Borrower of
the Master Contract and the meaning thereof under this Contract is true.
 
Article 10 Liability for Breach of Contract
 
10.1 In the event that Party A violates any provision of this Contract or any
statutory obligation, or states, expressly or by its activities, that it fails
to perform any obligation hereunder, or any representation or warranty in
Article 9 hereof is untrue, inaccurate, complete or misleading, Party B may
inform Party A to rectify its breach in writing. In the event that Party A fails
to rectify such breaches within [5] working days as from the date that Party B
sends the above notice, Party A shall be entitled to exercise the following
right, together or separately:
 
(1) to require Party A to rectify the breaches within the specified time limit;
 
(2) to require Party A to provide new guarantee;
 
(3) to require Party A to compensate the loss;
 
(4) other remedies allowable by the law.
 
Because Party A’s breach of this Contract results in the economic losses
exceeding the liquidated damages, Party A shall pay the damages to Party B with
respect to the exceeded part.
 
10.2 If this Contract is held invalid due to Party A’s fault, Party A shall
compensate all the losses of Party B within the scope of guarantee.
 
10.3 Within the term of this Contract, in case of any of the following
circumstances, Party B shall be entitled to request Party A to undertake the
guarantee liability or take the corresponding legal measures against Party A,
Party A’s property or the property right of Party A:
 
(1) Where the term for fulfilling the debt under the Master Contract expires, or
the debt under the Master Contract matures in advance pursuant to the provisions
of the law and regulation or the Master Contract or as agreed by the parties to
the Master Contract, Party B has not obtained the settlement;
 
(2) In the event that a situation as specified in Article 8.2 occurs to Party A,
Party A fails to fulfill the assumption, transfer or success of the guarantee
liability under this Contract pursuant to the request of Party B or fails to
provide a new guarantee for the performance of the Master Contract that is
approved by Party B.
 
Article 11 Applicable Law and Settlement of Dispute
 
11.1 This Contract shall be governed by and construed in accordance with the law
of the People’s Republic of China.

 
 

--------------------------------------------------------------------------------

 
 
11.2 Any dispute arising from the performance of this Contract may be settled
through negotiations, failing which, it shall be resolved in the following way:
Either of the Parties may bring a lawsuit before the People’s court at Party B’s
location.
 
Article 12 Miscellaneous
 
12.1 Reservations of Rights
 
Party B’s rights hereunder shall not affect and exclude any other rights it
shall be entitled to pursuant to the laws, regulations and other contracts. Any
tolerance, grace for any default or delay, or preference or suspension in
exercising any right hereunder shall not be deemed as a waiver of the rights and
interests hereunder or permission or approval of any breaches, nor shall it
affect, prevent or obstruct continuous exercise of such right or any other right
or result in Party B’s assumption of obligations and responsibilities to Party
A.
 
In the event that Party B fails to or delays in exercising any right under the
Master Contract or fails to exhaust any remedy under the Master Contract, the
guarantee responsibility of Party A hereunder shall not be mitigated or
exempted. However, provided that Party B exempts the debts under the Master
Contract, the guarantee responsibility of Party A hereunder shall be mitigated
or exempted accordingly.
 
12.2 Dissolution or Bankruptcy of Borrower
 
Where Party A knows that Borrower enters into dissolution or bankruptcy
procedure, Party A shall inform Party B to file claims.
 
Notwithstanding the provision of the second paragraph of Article 13.1, during
the bankruptcy procedure of Borrower, in the event that Party B enters into a
reconciliation agreement with Borrower or agrees to the re-construction plan,
Party B’s rights hereunder shall not be damaged due to the reconciliation
agreement or re-construction plan and the guarantee responsibility of Party A
shall not be mitigated or exempted. Party A shall not use the conditions as
stipulated in the reconciliation agreement or reconstruction plan to oppose the
rights and claims of Party B. With respect to the part of the Lender’s rights
that Party B makes compromises to Borrower in the reconciliation agreement or
the re-construction plan and hence is not settled, Party B shall still be
entitled to request Party A to continuously settle.
 
12.3 Notice
 
(1) unless otherwise specified herein, any notice hereunder between the Parties
may be served to the following addresses via [facsimile, mail, express mail or
other means as agreed by the Parties]:
 
 (2) In case of any change to the correspondence address or contact means of
either of the Parties, it shall promptly inform the other in writing. Any losses
caused by failure to make such notification shall be solely undertaken by the
Party that changes the correspondence address or contact means.
 
12.4 This Contract shall come into effective when it is signed/stamped by the
legal representative of both Party A and Party B (person in charge) together
with the company’s seal being affixed onto it.
 
12.5 With respect to those uncovered in this Contract, Party A and Party B shall
separately enter into a written agreement as the appendix hereto. Any appendix,
amendment or supplement hereto shall be integral part of this Contract and have
the equal legal binding force to this Contract.
 
12.6 This Contract is in quadruplicate, with each party retain 2 copies, and the
remaining shall be used for going through the related procedures.
 
12.7 Party A has already read all the clauses of this Contract. Upon Party A’s
request, Party B has already explained the relevant clauses of this Contract.
Party A is completely aware of and fully understands the meaning and the
corresponding legal consequences of the clauses of this Contract.
 
In case of any discrepancy between the provision of this clause and those of
other provisions, this clause shall prevail.
 
(The remaining of this page is intentionally left blank)

 
 

--------------------------------------------------------------------------------

 
 
(Signature page for the Guarantee Contract)
 
Party A:   Xu Ke Cheng
 
     Xu Ke Cheng(signature)
 
MM/DD/YY
 
Party B: CITIC Trust Co., Ltd. (Company’s seal)
 
Legal Representative (or Authorized Agent):          
 
   JU Weimin               (signature)
 
MM/DD/YY
 
 
 

--------------------------------------------------------------------------------

 

[ex10-49pg01.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-49pg02.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-49pg03.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-49pg04.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-49pg05.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-49pg06.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-49pg07.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-49pg08.jpg]
 

--------------------------------------------------------------------------------


 